Exhibit 10.2

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

by and among

 

B&G FOODS, INC.

 

and

 

Certain Subsidiaries of B&G Foods, Inc., as Grantors

 

in favor of

 

CREDIT SUISSE AG,
as Collateral Agent

 

Dated as of June 5, 2014

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

2

 

 

 

 

 

1.1.

Definitions

2

 

1.2.

Other Definitional Provisions

9

SECTION 2.

GUARANTEE

10

 

 

 

 

 

2.1.

Guarantee

10

 

2.2.

Right of Contribution

11

 

2.3.

No Subrogation

11

 

2.4.

Amendments, etc. with respect to the Borrower Obligations

12

 

2.5.

Guarantee Absolute and Unconditional

13

 

2.6.

Reinstatement

14

 

2.7.

Payments

14

 

2.8.

Keepwell

15

SECTION 3.

GRANT OF SECURITY INTEREST

15

 

 

 

 

 

3.1.

Grant of Security

15

 

3.2.

Security for Obligations

16

 

3.3.

Continuing Liability Under Collateral

16

SECTION 4.

REPRESENTATIONS AND WARRANTIES

17

 

 

 

 

 

4.1.

Representations in Credit Agreement

17

 

4.2.

Title; No Other Liens

17

 

4.3.

Perfected First Priority Liens

17

 

4.4.

Name; Jurisdiction of Organization; Identification Number; Chief Executive
Office

18

 

4.5.

Inventory and Equipment

18

 

4.6.

Farm Products, Etc.

18

 

4.7.

Collateral Identification

18

 

4.8.

Pledged Securities

18

 

4.9.

Receivables

19

 

4.10.

Commercial Tort Claims

20

 

4.11.

Intellectual Property

20

 

4.12.

Vehicles

21

SECTION 5.

COVENANTS

21

 

 

 

 

 

5.1.

Covenants in the Credit Agreement

21

 

5.2.

Delivery and Control Requirements

21

 

5.3.

Maintenance of Insurance

23

 

5.4.

Payment of Obligations

23

 

5.5.

Maintenance of Perfected Security Interest; Further Documentation

23

 

5.6.

Changes in Locations, Name, Jurisdiction of Incorporation, etc.

24

 

5.7.

Notices

25

 

i

--------------------------------------------------------------------------------


 

 

5.8.

Pledged Securities

25

 

5.9.

Receivables

26

 

5.10.

Commercial Tort Claims

27

 

5.11.

Intellectual Property

27

 

5.12.

Deposit Accounts, Securities Accounts, Etc.

29

SECTION 6.

REMEDIAL PROVISIONS

30

 

 

 

 

 

6.1.

Certain Matters Relating to Receivables

30

 

6.2.

Communications with Obligors; Grantors Remain Liable

31

 

6.3.

Pledged Stock

31

 

6.4.

Proceeds to be Turned Over To Collateral Agent

32

 

6.5.

Application of Proceeds

33

 

6.6.

Code and Other Remedies

33

 

6.7.

Registration Rights

35

 

6.8.

Waiver; Deficiency

36

 

6.9.

Grant of Intellectual Property License

36

SECTION 7.

THE COLLATERAL AGENT

36

 

 

 

 

 

7.1.

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

36

 

7.2.

Duty of Collateral Agent

38

 

7.3.

Financing Statements

38

 

7.4.

Authority of Collateral Agent

38

SECTION 8.

MISCELLANEOUS

39

 

 

 

 

 

8.1.

Amendments in Writing

39

 

8.2.

Notices

39

 

8.3.

No Waiver by Course of Conduct; Cumulative Remedies

39

 

8.4.

Enforcement Expenses; Indemnification

39

 

8.5.

Successors and Assigns

40

 

8.6.

Set-Off

40

 

8.7.

Counterparts

41

 

8.8.

Severability

41

 

8.9.

Section Headings

41

 

8.10.

Integration

41

 

8.11.

GOVERNING LAW

41

 

8.12.

Submission To Jurisdiction; Waivers

42

 

8.13.

No Fiduciary Duty

42

 

8.14.

Additional Grantors

43

 

8.15.

Releases

43

 

8.16.

WAIVER OF JURY TRIAL

44

 

SCHEDULES:

 

1

Notice Addresses

2

Collateral Identification

3

Filings and Other Actions Required to Perfect Security Interests

 

ii

--------------------------------------------------------------------------------


 

4

Jurisdiction of Organization, Identification Number and Location of Chief
Executive Office

5

Locations of Inventory and Equipment

6

Copyrights and Copyright Licenses, Patents and Patent Licenses, Trademarks and
Trademark Licenses

7

Existing Prior Liens

8

Commercial Tort Claims

9(a)

Excluded Deposit Accounts

9(b)

Other Excluded Assets

 

 

EXHIBITS:

 

 

 

A

Acknowledgment and Consent

B

Assumption Agreement

C

Trademark Security Agreement

D

Patent Security Agreement

E

Copyright Security Agreement

 

iii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT

 

This GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 5, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), is entered into by and among B&G FOODS, INC., a
Delaware corporation (the “Borrower”), each Subsidiary of the Borrower party
hereto from time to time other than a Foreign Subsidiary or Foreign Subsidiary
Holding Company, whether as an original signatory hereto or as an Additional
Grantor (each such Subsidiary, together with the Borrower, a “Grantor” and
collectively, the “Grantors”), and CREDIT SUISSE AG, as collateral agent (in
such capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders from time to time party thereto and Credit
Suisse AG, as administrative agent (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”), are
entering into that certain Credit Agreement, dated as of June 5, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Specified Hedge Agreements with one or more
Qualified Counterparties;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
extensions of credit and other accommodations of the Lenders and the Qualified
Counterparties under the Credit Agreement and the Specified Hedge Agreements,
respectively; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit
Agreement, and to the respective accommodations of the Qualified Counterparties
under the Specified Hedge Agreements, that the Grantors shall have executed and
delivered this Agreement to the Collateral Agent for the ratable benefit of the
Secured Parties;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, and in consideration of the respective
accommodations of the Qualified Counterparties under the Specified Hedge
Agreements, each Grantor hereby agrees with the Collateral Agent, for the
ratable benefit of the Secured Parties, as follows:

 

SECTION 1.  DEFINED TERMS

 

1.1.                     Definitions.

 

(a)                                 Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement and the following terms which are defined in
Articles 8 and 9 of the UCC are used herein as so defined:  Accounts, Account
Debtor, As-Extracted Collateral, Bank, Certificated Security, Chattel Paper,
Commercial Tort Claims, Commodity Account, Commodity Contract, Commodity
Intermediary, Deposit Accounts, Documents, Electronic Chattel Paper, Entitlement
Orders, Equipment, Farm Products, Goods, Health-Care-Insurance
Receivables, Instruments, Inventory, Letter of Credit Rights, Manufactured
Homes, Money, Records, Securities Accounts, Securities Intermediary, Supporting
Obligations and Uncertificated Securities.

 

(b)                          The following terms shall have the following
meanings:

 

“Administrative Agent”:  as defined in the recitals hereto.

 

“Agreement”:  as defined in the preamble hereto.

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Credit Obligations”:  the collective reference to the unpaid principal
of and interest on the Tranche A Term Loans, the Revolving Credit Loans, any
other Loans, the Reimbursement Obligations and all other obligations and
liabilities of the Borrower (including, without limitation, interest accruing at
the then applicable rate provided in the Credit Agreement after the maturity of
the Tranche A Term Loans, the Revolving Credit Loans, any other Loans and the
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to any Agent, any
Arranger, the Issuing Lender, any Lender, any Co-Syndication Agent or the
Documentation Agent, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, any other Loan Document, any
Letter of Credit or any other document or instrument made, delivered or given in
connection herewith or therewith, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Agents, the Arrangers, the Issuing Lender, the Lenders, the
Co-Syndication Agents and

 

2

--------------------------------------------------------------------------------


 

the Co-Documentation Agents that are required to be paid by the Borrower
pursuant to the terms of any of the foregoing agreements).

 

“Borrower Foreign Letter of Credit Obligations”:  the collective reference to
all obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in the documentation
executed in connection with any Permitted Foreign Currency Letter of Credit
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to any Foreign Currency L/C Issuing Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, any
Permitted Foreign Currency Letter of Credit or any other document made,
delivered or given in connection therewith, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Lenders that are required to be paid by the Borrower pursuant
to the terms of any of the foregoing agreements).

 

“Borrower Hedge Agreement Obligations”:  the collective reference to all
obligations and liabilities of the Borrower (including, without limitation,
payments for early termination of Specified Hedge Agreements and interest
accruing at the then applicable rate provided in any Specified Hedge Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to any Lender or any Qualified Counterparty, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, any
Specified Hedge Agreement or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Lenders that are required to be paid by the Borrower pursuant to the terms of
any of the foregoing agreements).

 

“Borrower Obligations”:  the collective reference to (i) the Borrower Credit
Obligations, (ii) the Borrower Hedge Agreement Obligations, but only to the
extent that, and only for so long as, the Borrower Credit Obligations are
secured and guaranteed pursuant to this Agreement, (iii) Borrower Foreign Letter
of Credit Obligations, but only to the extent that, and only for so long as, the
Borrower Credit Obligations are secured and guaranteed pursuant to this
Agreement and (iv) all other obligations and liabilities of the Borrower,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement (including, without limitation, all fees and disbursements
of counsel to the Agents, the Arrangers, the Issuing Lender and the Lenders that
are required to be paid by the Borrower pursuant to the terms of this Agreement
or the Credit Agreement).

 

3

--------------------------------------------------------------------------------


 

“Capital Markets Indentures”: the Senior Note Indenture and any indenture
governing Indebtedness permitted under Section 6.2(f) of the Credit Agreement
which refinances the Indebtedness under such indentures.

 

“Collateral”:  as defined in Section 3.

 

“Collateral Account”:  any collateral account established by the Collateral
Agent as provided in Section 6.1 or 6.4.

 

“Collateral Agent”:  as defined in the preamble hereto.

 

“Collateral Records”:  all books, records, ledger cards, files, correspondence,
customer lists, supplier lists, blueprints, technical specifications, manuals,
computer software and related documentation, computer printouts, tapes, disks
and other electronic storage media and related data processing software and
similar items that at any time evidence or contain information relating to any
of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon.

 

“Collateral Support”:  all personal property assigned, hypothecated or otherwise
securing any Collateral and shall include any security agreement or other
agreement granting a security interest or Lien in such personal property.

 

“Commitments”:  the Revolving Credit Commitments.

 

“Copyright Licenses”:  all written agreements to which a Grantor is a party, in
which a grantor grants or receives a license or similar right in, to, or under
any Copyright, or otherwise providing for a covenant not to sue for infringement
or other violation of any Copyright (including, without limitation, those
exclusive copyright licenses listed in Schedule 6 (as such schedule may be
amended or supplemented by the Borrower from time to time)).

 

“Copyrights”:  all United States and foreign copyrights, whether registered or
unregistered and whether published or unpublished, and (i) all registrations and
applications therefor, including those listed in Schedule 6 (as such schedule
may be amended or supplemented by the Borrower from time to time)), (ii) all
extensions and the right to obtain all renewals thereof, (iii) the right to sue
or otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(v) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

 

“Credit Agreement”:  as defined in the recitals hereto.

 

“Excluded Assets”:  the collective reference to (i) any Capital Stock of any
Foreign Subsidiary or Foreign Subsidiary Holding Company that is directly owned
by one or more of the Grantors in excess of 65% of the voting Capital Stock of
such Foreign Subsidiary or Foreign Subsidiary Holding Company, as applicable,
(ii) any Capital Stock

 

4

--------------------------------------------------------------------------------


 

of any Foreign Subsidiary or Foreign Subsidiary Holding Company that is not
directly owned by any Grantor, (iii) any real property and any interests
therein, (iv) any contract, General Intangible, Intellectual Property, Copyright
License, Patent License, Trademark License or Trade Secret License (“Intangible
Assets”), if and only for so long as the grant of a security interest hereunder
(A) is prohibited by any law, rule or regulation applicable to such Grantor,
(B) requires a consent from any Governmental Authority that has not been made or
obtained or (C) shall constitute or result in a breach, contractual violation,
termination or default of any term or provision of any such Intangible Assets
(other than to the extent that any such law, rule or regulation, requirement to
obtain consent, term or provision, as applicable, would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code
of any relevant jurisdiction or any other applicable law or principles of
equity); provided, however, that the Collateral shall include (and such security
interest shall attach) immediately (A) at such time as such law, rule,
regulation, requirement to obtain consent, term or provision, as applicable,
shall no longer be applicable to such Intangible Assets and (B) to the extent
severable, any portion of such Intangible Assets that does not result in any of
the consequences specified above, (v) any “intent-to-use” application for
registration of a Trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law, (vi) any personal property now owned or hereafter acquired by any
Grantor that is subject to a purchase money Lien or a capital lease permitted
under the Credit Agreement if the contractual obligation pursuant to which such
Lien is granted (or the documentation providing for such purchase money Lien or
capital lease) prohibits the creation by such Grantor of a Lien thereon or
requires the consent of any Person other than the Borrower and its Affiliates,
which consent has not been obtained, as a condition to the creation of any other
Lien on such property, (vii) any Deposit Account established solely for the
purpose of funding payroll, payroll taxes and other compensation and benefits to
employees; provided that any such Deposit Account shall be specifically
identified in Schedule 9(a) hereto (as the same may be amended or supplemented
from time to time with the written consent of the Collateral Agent) and
(viii) any asset as to which the Collateral Agent reasonably determines that the
costs (time, expense or otherwise) of obtaining a security interest in or Lien
upon such assets are excessive in relation to the benefits to the Secured
Parties of the security afforded thereby; provided that any such asset described
in this clause (viii) shall be specifically described in Schedule 9(b) hereto
(as the same may be amended or supplemented from time to time with the written
consent of the Collateral Agent, which consent shall be provided upon the
Collateral Agent’s reasonable determination so described in this clause (viii)).

 

“Foreign Currency L/C Issuing Lender”: with respect to any Permitted Foreign
Currency Letters of Credit, the issuer thereof that, at the time such Permitted
Foreign Currency Letter of Credit was issued, was a Lender or an affiliate of a
Lender.

 

5

--------------------------------------------------------------------------------


 

“General Intangibles”:  all “general intangibles” as such term is defined in
Section 9-102 of the UCC and, in any event, including, without limitation, with
respect to any Grantor, all contracts, agreements, instruments and indentures in
any form, and portions thereof, to which such Grantor is a party or under which
such Grantor has any right, title or interest or to which such Grantor or any
property of such Grantor is subject, as the same may from time to time be
amended, supplemented or otherwise modified, including, without limitation,
(i) all rights of such Grantor to receive moneys due and to become due to it
thereunder or in connection therewith, (ii) all rights of such Grantor to
damages arising thereunder and (iii) all rights of such Grantor to perform and
to exercise all remedies thereunder.

 

“Grantor” and “Grantors”:  each, as defined in the preamble hereto.

 

“Guarantor Obligations”:  with respect to any Subsidiary Guarantor, all
obligations and liabilities of such Subsidiary Guarantor which may arise under
or in connection with this Agreement (including, without limitation, Section 2)
or any other Loan Document to which such Subsidiary Guarantor is a party, in
each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Agents, the Arrangers,
the Issuing Lender, the Lenders, the Co-Syndication Agents or the
Co-Documentation Agents that are required to be paid by such Subsidiary
Guarantor pursuant to the terms of this Agreement or any other Loan Document).

 

“Indemnitee”:  as defined in Section 8.4(c).

 

“Insurance”:  (i) all insurance policies covering any or all of the Collateral
(regardless of whether the Collateral Agent is the loss payee thereof) and
(ii) any key man life insurance policies.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets and the
Trade Secret Licenses, and all rights to sue at law or in equity or otherwise
recover for any past, present and future infringement, dilution,
misappropriation or other violation or impairment thereof, including the right
to receive all Proceeds therefrom, including without limitation license fees,
royalties, income, payments, claims, damages and proceeds of suit, now or
hereafter due and/or payable with respect thereto.

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Borrower or any of its Subsidiaries.

 

“Investment Property”:  the collective reference to (i)  all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Stock.

 

6

--------------------------------------------------------------------------------


 

“Issuers”:  the collective reference to each issuer of a Pledged Security.

 

“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Subsidiary Guarantor, its Guarantor Obligations.

 

“Patent License”:  all agreements to which a Grantor is a party, in which a
Grantor grants or receives a license or similar right in, to, or under any
Patent, or otherwise providing for a covenant not to sue for infringement or
other violation of any Patent, including, without limitation, any of the
foregoing referred to in Schedule 6 (as such schedule may be amended or
supplemented by the Borrower from time to time).

 

“Patents”:  all United States and foreign patents and certificates of invention
or similar industrial property rights, and applications for any of the
foregoing, including (i) each patent and patent application listed on Schedule 6
(as such schedule may be amended or supplemented by the Borrower from time to
time), (ii) all reissues and extensions thereof, (ii) all divisions,
continuations and continuations-in-part thereof, (iii) all patentable inventions
and improvements thereto, (iv) the right to sue or otherwise recover for any
past, present and future infringement or other violation thereof, (v) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto and (vi) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

 

“Pledged Notes”:  all promissory notes listed on Schedule 2 (as such schedule
may be amended or supplemented by the Borrower from time to time), all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).

 

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”:  all Capital Stock owned by such Grantor, including, without
limitation, the Capital Stock listed on Schedule 2 (as such schedule may be
amended or supplemented by the Borrower from time to time), together with any
other shares, stock certificates, interests, options or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that Excluded Assets shall not constitute Pledged Stock.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, including, without limitation, all dividends or other
income from Investment Property, collections thereon or distributions or
payments with respect thereto.

 

“Qualified ECP Guarantor”  means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the

 

7

--------------------------------------------------------------------------------


 

Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Receivable”:  any right to payment, whether or not earned by performance, for
goods or other property sold, leased, licensed, assigned or otherwise disposed
of, or for services rendered or to be rendered, including, without limitation
all such rights constituting or evidenced by any Account, Chattel
Paper, Instrument or General Intangible, together with all of Grantor’s rights,
if any, in any goods or other property giving rise to such right to payment and
all Collateral Support and Supporting Obligations related thereto and all
Receivables Records.

 

“Receivables Records”: (i) all documents, instruments or other writings or
electronic records or other Records evidencing the Receivables, (ii) all books,
correspondence, credit or other files, Records, ledger sheets or cards,
invoices, and other papers relating to Receivables, including, without
limitation, all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and other papers and documents relating to the
Receivables, whether in the possession or under the control of Grantor or any
computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing or any Receivable.

 

“Secured Obligations”:  the collective reference to the Borrower Obligations and
the Guarantor Obligations of each Subsidiary Guarantor.

 

“Secured Parties”:  the collective reference to the Administrative Agent, the
Collateral Agent, the Arrangers, the Co-Syndication Agents, the Documentation
Agent, the Lenders (including any Issuing Lender in its capacity as Issuing
Lender), any Foreign Currency L/C Issuing Lenders and any Qualified
Counterparties.

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Subsidiary Guarantors”:  the collective reference to each Grantor other than
the Borrower.

 

“Trademark License”:  all agreements to which a Grantor is a party, in which a
Grantor grants or receives a license or similar right in, to, or under any
Trademark or otherwise providing for a covenant not to sue for infringement,
dilution, or other violation of any Trademark, including, without limitation,
any of the foregoing referred to in Schedules 6 (as such schedule may be amended
or supplemented by the Borrower from time to time).

 

8

--------------------------------------------------------------------------------


 

“Trademarks”:  all United States, and foreign trademarks, trade names, trade
dress, corporate names, company names, business names, fictitious business
names, Internet domain names, trade styles, service marks, logos and other
source or business identifiers and designs, now existing or hereafter adopted or
acquired, whether or not registered, and with respect to any and all of the
foregoing: (i) all registration and applications therefore, including those
listed on Schedule 6 (as such schedule may be amended or supplemented by the
Borrower from time to time), (ii) all extensions or renewals of any of the
foregoing, (iii) all of the goodwill of the business connected with the use of
and symbolized by any of the foregoing, (iv) the right to sue or otherwise
recover for any past, present and future infringement, dilution or other
violation of any of the foregoing or for any injury to the related goodwill,
(v) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (vi) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

 

“Trade Secret Licenses”: all agreements to which a Grantor is a party, in which
a Grantor grants or receives a license or similar right in, to, or under any
Trade Secret.

 

“Trade Secrets”: all trade secrets and all other confidential or proprietary
information that derive independent economic value, actual or potential, from
not being generally known to the public or to other persons who can obtain
economic value from its disclosure or use, and (i) the right to sue or otherwise
recover for any past, present and future misappropriation or other violation
thereof, (ii) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto; and (iii) all other
rights of any kind accruing thereunder or pertaining thereto throughout the
world.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

1.2.         Other Definitional Provisions.

 

(a)           The words “hereof”, “herein”, “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Exhibit and Schedule references are to this Agreement unless otherwise
specified.

 

9

--------------------------------------------------------------------------------


 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

 

SECTION 2.  GUARANTEE

 

2.1.         Guarantee.

 

(a)           Each of the Subsidiary Guarantors hereby, jointly and severally,
absolutely, unconditionally and irrevocably, guarantees, as primary obligor and
not merely as a surety, to the Collateral Agent, for the ratable benefit of the
Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrower when
due (whether at the stated maturity, by acceleration or otherwise), including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a), of the Borrower
Obligations.

 

(b)           If and to the extent required in order for the Guarantor
Obligations of any Subsidiary Guarantor to be enforceable under applicable
federal, state and other laws relating to the insolvency of debtors, the maximum
liability of such Subsidiary Guarantor hereunder shall be limited to the
greatest amount which can lawfully be guaranteed by such Subsidiary Guarantor
under such laws, after giving effect to any rights of contribution arising under
Section 2.2.  Each Subsidiary Guarantor acknowledges and agrees that, to the
extent not prohibited by applicable law, (i) such Subsidiary Guarantor (as
opposed to its creditors, representatives of creditors or bankruptcy trustee,
including such Subsidiary Guarantor in its capacity as debtor in possession
exercising any powers of a bankruptcy trustee) has no personal right under such
laws to reduce, or request any judicial relief that has the effect of reducing,
the amount of its liability under this Agreement and (ii) the limitation set
forth in this Section 2.1(b) may be enforced only to the extent required under
such laws in order for the obligations of such Subsidiary Guarantor under this
Agreement to be enforceable under such laws and only by or for the benefit of a
creditor, representative of creditors or bankruptcy trustee of such Subsidiary
Guarantor or other Person entitled, under such laws, to enforce the provisions
thereof.

 

(c)           Each Subsidiary Guarantor agrees that the Borrower Obligations may
at any time and from time to time exceed the amount of the liability of such
Subsidiary Guarantor hereunder without impairing the guarantee contained in this
Section 2 or affecting the rights and remedies of the Collateral Agent or any
Secured Party hereunder.

 

(d)           The guarantee contained in this Section 2 is a continuing
guarantee and shall remain in full force and effect until (subject to
reinstatement pursuant to Section 2.6) all the Borrower Obligations and the
obligations of each Subsidiary Guarantor under the guarantee contained in this
Section 2 with respect to the Borrower Obligations shall have been
unconditionally paid in full, in immediately available funds (other than
contingent indemnification obligations in respect of which no assertion of
liability (whether oral or written)

 

10

--------------------------------------------------------------------------------


 

and no claim or demand for payment (whether oral or written) has been made (and,
in the case of Borrower Obligations for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time), no Letter of
Credit shall be outstanding (other than Letters of Credit that have been cash
collateralized or backstopped in a manner reasonably acceptable to the relevant
Issuing Lender and the Administrative Agent) and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement the Borrower may be free from any Borrower Obligations.

 

(e)           No payment made by the Borrower, any of the Subsidiary Guarantors,
any other guarantor or any other Person or received or collected by the
Collateral Agent or any Secured Party from the Borrower, any of the Subsidiary
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to limit, modify, reduce, release or otherwise affect the liability of
any Subsidiary Guarantor hereunder which shall, notwithstanding any such payment
(other than any payment made by such Subsidiary Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Subsidiary
Guarantor in respect of the Borrower Obligations), remain liable for the
Borrower Obligations up to the maximum liability of such Subsidiary Guarantor
hereunder until (subject to reinstatement pursuant to Section 2.6) the Borrower
Obligations are unconditionally paid in full, in immediately available funds
(other than contingent indemnification obligations in respect of which no
assertion of liability (whether oral or written) and no claim or demand for
payment (whether oral or written) has been made (and, in the case of Borrower
Obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time), no Letter of Credit shall be outstanding
(other than Letters of Credit that have been cash collateralized or backstopped
in a manner reasonably acceptable to the relevant Issuing Lender and the
Administrative Agent) and the Commitments are terminated.

 

2.2.         Right of Contribution.  Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment.  Each Subsidiary Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 2.3.  The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Collateral Agent and the Secured Parties, and each
Subsidiary Guarantor shall remain liable to the Collateral Agent and the Secured
Parties for the full amount guaranteed by such Subsidiary Guarantor hereunder.

 

2.3.         No Subrogation.

 

(a)           Notwithstanding any payment made by any Subsidiary Guarantor
hereunder or any set-off or application of funds of any Subsidiary Guarantor by
the Collateral Agent or any Secured Party, no Subsidiary Guarantor shall be
entitled to be subrogated to any of the rights of the Collateral Agent or any
Secured Party against the Borrower or any other Subsidiary Guarantor or any
collateral security or guarantee or right of offset held by the Collateral Agent
or any Secured Party for the payment of the Borrower Obligations, nor shall

 

11

--------------------------------------------------------------------------------


 

any Subsidiary Guarantor seek or be entitled to seek any contribution (including
pursuant to Section 2.2, above), indemnification or reimbursement from the
Borrower or any other Subsidiary Guarantor in respect of payments made by such
Subsidiary Guarantor hereunder, until all amounts owing to the Collateral Agent
and the Secured Parties by the Borrower on account of the Borrower Obligations
are unconditionally paid in full, in immediately available funds (other than
contingent indemnification obligations in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of Borrower Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time), no Letter of Credit shall be outstanding (other than
Letters of Credit that have been cash collateralized or backstopped in a manner
reasonably acceptable to the relevant Issuing Lender and the Administrative
Agent) and the Commitments are terminated.

 

(b)           If any amount shall be paid to any Subsidiary Guarantor on account
of such subrogation rights at any time when all of the Borrower Obligations
shall not have been paid in full (other than contingent indemnification
obligations in respect of which no assertion of liability (whether oral or
written) and no claim or demand for payment (whether oral or written) has been
made (and, in the case of Borrower Obligations for indemnification, no notice
for indemnification has been issued by the indemnitee) at such time), such
amount shall be held by such Subsidiary Guarantor in trust for the Collateral
Agent and the Secured Parties, segregated from other funds of such Subsidiary
Guarantor, and shall, forthwith upon receipt by such Subsidiary Guarantor, be
turned over to the Collateral Agent in the exact form received by such
Subsidiary Guarantor (duly indorsed by such Subsidiary Guarantor to the
Collateral Agent, if required), to be applied against the Borrower Obligations,
whether matured or unmatured, in such order as the Collateral Agent may
determine.

 

(c)           Each Subsidiary Guarantor further agrees that, to the extent the
waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Subsidiary
Guarantor may have against Borrower or against any collateral or security, and
any rights of contribution such Subsidiary Guarantor may have against any such
other guarantor, shall be junior and subordinate to any rights the Collateral
Agent may have against Borrower, to all right, title and interest the Collateral
Agent may have in any such collateral or security, and to any right the
Collateral Agent may have against such other guarantor.

 

2.4.         Amendments, etc. with respect to the Borrower Obligations.  Each
Subsidiary Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Subsidiary Guarantor and without
notice to or further assent by any Subsidiary Guarantor, (i) any demand for
payment of any of the Borrower Obligations made by the Collateral Agent or any
Secured Party may be rescinded by the Collateral Agent or such Secured Party and
any of the Borrower Obligations continued, (ii) the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, increased, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Collateral Agent or any Secured Party, in each case, subject to the
applicable requirements of the Credit Agreement and the other Loan Documents,
(iii) the Credit

 

12

--------------------------------------------------------------------------------


 

Agreement, the other Loan Documents or any other documents executed and
delivered in connection therewith, subject to the applicable requirements of the
Credit Agreement and the other Loan Documents, may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, or (iv) any collateral security, guarantee or right of offset at
any time held by the Collateral Agent or any Secured Party for the payment of
the Borrower Obligations may be sold, exchanged, waived, surrendered or
released.  Neither the Collateral Agent nor any Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrower Obligations or for the guarantee contained in this
Section 2 or, except as provided in Section 7.2 hereof, any property subject
thereto.

 

2.5.         Guarantee Absolute and Unconditional.

 

(a)           Each Subsidiary Guarantor waives any and all notice of the
creation, renewal, extension. modification or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Collateral Agent or any
Secured Party upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, modified, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrower and
any of the Subsidiary Guarantors, on the one hand, and the Collateral Agent and
the Secured Parties, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon the guarantee contained in this
Section 2.

 

(b)           Each Subsidiary Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon the Borrower
or any of the Subsidiary Guarantors with respect to the Borrower Obligations.

 

(c)           Each Subsidiary Guarantor understands and agrees that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment (and not merely of
collection) without regard to (i) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Borrower Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Collateral Agent or any
Secured Party, (ii) any defense, set-off or counterclaim (other than a defense
of payment or performance) which may at any time be available to or be asserted
by the Borrower, any Subsidiary Guarantor or any other Person against the
Collateral Agent or any Secured Party, or (iii) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Subsidiary Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations, or of
such Subsidiary Guarantor under the guarantee contained in this Section 2, in
bankruptcy or in any other instance.

 

(d)           When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Subsidiary Guarantor, the Collateral Agent or
any Secured Party may, but shall be under no obligation to, make a similar
demand on or otherwise pursue

 

13

--------------------------------------------------------------------------------


 

such rights and remedies as it may have against the Borrower, any other
Subsidiary Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by the Collateral Agent or any Secured Party to make
any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Subsidiary Guarantor or any other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Borrower, any other Subsidiary
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Subsidiary Guarantor of any obligation or
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Collateral
Agent or any Secured Party against any Subsidiary Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

(e)           Each Subsidiary Guarantor waives (i) any defense arising by reason
of the incapacity, lack of authority or any disability or other defense of
Borrower or any other Subsidiary Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of any Secured
Obligation or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Borrower or any other Subsidiary Guarantor from
any cause other than payment in full of the Guarantor Obligations (other than
contingent indemnification obligations in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of Guarantor Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time), (ii) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal,
(iii) any defense based upon any errors or omissions by any Agent in the
administration of the Secured Obligations, other than any such errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence, willful misconduct or
bad faith of such Agent, (iv) (A) any rights to set-offs, recoupments and
counterclaims and (B) promptness, diligence and any requirement that the
Collateral Agent protect, secure, perfect or insure any security interest or
lien or any property subject thereto, other than as required by the Loan
Documents.

 

2.6.         Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Collateral Agent or any Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Subsidiary Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Subsidiary Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

2.7.         Payments.  Each Subsidiary Guarantor hereby guarantees that
payments hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Payment Office specified in the Credit Agreement.

 

14

--------------------------------------------------------------------------------


 

2.8.         Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2.8 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.8, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until all Secured Obligations are discharged.  Each
Qualified ECP Guarantor intends that this Section 2.8 constitute, and this
Section 2.8 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 3.  GRANT OF SECURITY INTEREST

 

3.1.         Grant of Security.  Each Grantor hereby pledges and collaterally
assigns and transfers to the Collateral Agent, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in and continuing lien on,
all of such Grantor’s right, title and interest in, to and under all personal
property of such Grantor, including, but not limited to, the following, in each
case, wherever located and now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”):

 

(i)            all Accounts;

 

(ii)           all Chattel Paper;

 

(iii)          all Collateral Accounts;

 

(iv)          all Commercial Tort Claims described on Schedule 8 (as such
schedule may be amended or supplemented by the Borrower from time to time);

 

(v)           all Deposit Accounts;

 

(vi)          all Documents;

 

(vii)         all Equipment (other than Vehicles);

 

(viii)        all General Intangibles;

 

(ix)          all Instruments;

 

(x)           all Insurance;

 

(xi)          all Intellectual Property;

 

15

--------------------------------------------------------------------------------


 

(xii)         all Inventory;

 

(xiii)        all Investment Property, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of, or in exchange for, any or all Capital Stock or other shares,
interests or certificates in respect thereof;

 

(xiv)        all Letter of Credit Rights;

 

(xv)         all Money;

 

(xvi)        all Receivables and Receivables Records;

 

(xvii)       all Securities Accounts;

 

(xviii)      all Goods and other personal property not otherwise described
above;

 

(xix)        all books, records, ledger cards, files, correspondence, customer
lists, supplier lists, blueprints, technical specifications, manuals, computer
software and related documentation, computer printouts, tapes, disks and other
electronic storage media and related data processing software and similar items
that at any time pertain to or evidence or contain information relating to any
of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon; and

 

(xx)         to the extent not otherwise included, all other property of such
Grantor and all Proceeds, products, accessions, rents and profits of any and all
of the foregoing and all Collateral Records, Collateral Support and Supporting
Obligations and guarantees given by any Person with respect to any of the
foregoing;

 

provided that the Collateral shall not include any Excluded Assets.

 

3.2.         Security for Obligations.  The Collateral is collateral security
for, the prompt and complete payment or performance in full when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. §362(a) (and any successor provision thereof)), of all Secured
Obligations.

 

3.3.         Continuing Liability Under Collateral.  Notwithstanding anything
herein to the contrary, (a) each Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended to or shall be a
delegation of duties to the Collateral Agent or any Secured Party, (b) each
Grantor shall remain liable under and each of the agreements included in the
Collateral, including, without limitation, any Receivables and  any agreements
relating to the Pledged Stock, to perform all of the obligations undertaken by
it thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any of such agreements by reason of or arising out
of this Agreement or any other document related thereto nor shall the Collateral
Agent nor any Secured Party have any obligation to make any inquiry as to the
nature

 

16

--------------------------------------------------------------------------------


 

or sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including, without limitation, any agreements relating to any
Receivables or the Pledged Stock and (c) the exercise by the Collateral Agent of
any of its rights hereunder shall not release any Grantor from any of its duties
or obligations under the contracts and agreements included in the Collateral.

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

 

To induce the Agents, the Issuing Lender and the Lenders to enter into the
Credit Agreement and to induce the Issuing Lender and Lenders to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
represents and warrants to the Collateral Agent and each other Secured Party
that:

 

4.1.                            Representations in Credit Agreement.  In the
case of each Subsidiary Guarantor, the representations and warranties set forth
in Section 3 of the Credit Agreement as they relate to such Subsidiary Guarantor
or to the Loan Documents to which such Subsidiary Guarantor is a party, each of
which is hereby incorporated herein by reference, are true and correct in all
material respects (except to the extent any such representation and warranty
itself is qualified by “materiality”, “Material Adverse Effect” or similar
qualifier, in which case, it shall be true and correct in all respects) on and
as of such date as if made on and as of such date (unless stated to relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except to the extent any such
representation and warranty itself is qualified by “materiality”, “Material
Adverse Effect” or similar qualifier, in which case, it shall have been true and
correct in all respects) as of such earlier date, and the Collateral Agent and
each Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein, provided that each reference in each such representation
and warranty to the Borrower’s knowledge shall, for the purposes of this
Section 4.1, be deemed to be a reference to such Subsidiary Guarantor’s
knowledge.

 

4.2.                            Title; No Other Liens.  Except for the security
interest granted to the Collateral Agent for the ratable benefit of the Secured
Parties pursuant to this Agreement and the other Liens permitted to exist or be
incurred on the Collateral by the Credit Agreement, such Grantor owns each item
of the Collateral free and clear of any and all Liens or claims of others.  No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are permitted by Section 6.3
of the Credit Agreement.

 

4.3.                            Perfected First Priority Liens.  The security
interests granted pursuant to this Agreement, upon completion of the filings and
other actions specified on Schedule 3 (all of which, in the case of all filings
and other documents referred to on said Schedule, have been delivered to the
Collateral Agent in duly completed and, if applicable, duly executed form),
(a) will constitute valid perfected security interests (except Money which is
not in the possession of the Collateral Agent or as expressly provided herein)
in all of the Collateral subject hereto on the date hereof in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, as collateral
security for such Grantor’s Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and any Persons purporting to
purchase any

 

17

--------------------------------------------------------------------------------


 

Collateral from such Grantor, and (b) are prior to all other Liens on the
Collateral in existence on the date hereof, except for (i) unrecorded Liens
permitted by Section 6.3 of the Credit Agreement which have priority over the
Liens on the Collateral by operation of law and (ii) Liens described in Schedule
7).

 

4.4.                            Name; Jurisdiction of Organization;
Identification Number; Chief Executive Office.  Such Grantor’s exact legal name
(as indicated on the public record of such Grantor’s jurisdiction of
organization) and jurisdiction of organization are specified on Schedule 4 (as
such schedule may be amended or supplemented by the Borrower from time to
time).  On the date hereof, such Grantor’s identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business, as the case may be, are specified on
Schedule 4.  Each Grantor is organized solely under the law of the jurisdiction
so specified and has not filed any certificates of domestication, transfer or
continuance in any other jurisdiction.  On the date hereof, except as specified
on Schedule 4, each Grantor has not changed its name or jurisdiction of
organization within the past five years. On the date hereof, except as specified
on Schedule 4, each Grantor has not changed its chief executive office or sole
place of business or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form or otherwise) within the past five years
and has not within the last five years become bound (whether as a result of
merger or otherwise) as Grantor under a security agreement entered into by
another Person, which has not heretofore been terminated or is in respect of a
Lien that is not permitted by Section 6.3 of the Credit Agreement. 
Notwithstanding anything to the contrary in this Agreement, the Credit Agreement
or any other Loan Document, the failure to amend or supplement Schedule 4 shall
not constitute a Default or an Event of Default if the Borrower has delivered
corresponding notice as and when required by Section 5.6.

 

4.5.                            Inventory and Equipment.  On the date hereof,
all material Inventory and Equipment (other than mobile goods) are kept at the
locations listed on Schedule 5.

 

4.6.                            Farm Products, Etc (a).  None of the Collateral
constitutes, or is the Proceeds of, (a) Farm Products, (b) As-Extracted
Collateral, (c) Manufactured Homes, (d) Health-Care-Insurance Receivables,
(e) timber to be cut, or (f) aircraft, aircraft engines, satellites, ships or
railroad rolling stock.

 

4.7.                            Collateral Identification.  On the date hereof,
Schedule 2 hereto sets forth (a) under the heading “Pledged Stock”, all of the
Pledged Stock owned by any Grantor and (b) under the heading “Pledged Notes”,
all of the Pledged Notes owned by any Grantor.  On the date hereof, Schedule 2
sets forth (a) under the headings “Securities Accounts,”  “Commodity Accounts,”
and “Deposit Accounts” respectively, all of the Securities Accounts, Commodity
Accounts and Deposit Accounts in which each Grantor has an interest and
(b) under the heading “Letter of Credit Rights”, all of the Letter of Credit
Rights in which each Grantor has an interest.

 

4.8.                            Pledged Securities.

 

(a)                                 The Pledged Stock pledged by such Grantor
hereunder constitutes all of the issued and outstanding Capital Stock of each
Issuer owned directly by such Grantor (or 65%

 

18

--------------------------------------------------------------------------------


 

of the voting Capital Stock of each Issuer that is a Foreign Subsidiary or a
Foreign Subsidiary Holding Company owned directly by such Grantor).

 

(b)                                 All of the Pledged Stock has been duly and
validly issued and, to the extent applicable, is fully paid and nonassessable.

 

(c)                                  Each of the Intercompany Notes has been
duly authorized, authenticated or issued, and delivered and constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, and, to such Grantor’s knowledge, each
of the other Pledged Notes has been duly authorized, authenticated or issued,
and delivered and constitutes the legal, valid and binding obligation of the
obligor with respect thereto, enforceable in accordance with its terms, in each
case, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.  No obligor with respect to any Pledged Note has any defense, offset or
contribution regarding payment of such Pledged Note.

 

(d)                                 Such Grantor is the record and beneficial
owner of, and has good and marketable title to, the Pledged Securities pledged
by it hereunder, free of any and all Liens or options in favor of, or claims of,
any other Person, except the security interest created by this Agreement and
liens permitted by the Credit Agreement which attach to such Pledged Securities
without such Grantor’s consent.

 

(e)                                  To such Grantor’s knowledge, no consent of
any Person including any other shareholder or any other trust beneficiary is
necessary in connection with the creation, perfection, or priority status
described in Section 4.3 of the security interest of the Collateral Agent in any
Pledged Securities pledged by it hereunder or the exercise by the Collateral
Agent of the voting or other rights provided for in this Agreement with respect
thereto or the exercise of remedies in respect thereof except such as have been
obtained.

 

(f)                                   Each Issuer that is not a Grantor
hereunder has executed and delivered to the Collateral Agent an acknowledgment
and consent, substantially in the form of Exhibit A, to the pledge of the
Pledged Stock pursuant to this Agreement.

 

4.9.                            Receivables.

 

(a)                                 No amount in excess of $1,000,000
individually or $5,000,000 in the aggregate payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Collateral Agent in accordance with the
requirements hereof.

 

(b)                                 None of the obligors on any Receivables in
excess of 5% of the aggregate amount of the then outstanding Receivables (other
than Receivables with respect to refunds of Taxes) is a Governmental Authority.

 

19

--------------------------------------------------------------------------------


 

(c)                                  The amounts represented by such Grantor to
the Secured Parties from time to time as owing to such Grantor in respect of the
Receivables will at such times be materially accurate.

 

4.10.                     Commercial Tort Claims.  No Grantor has any Commercial
Tort Claim in excess of $1,000,000 individually or $5,000,000 in the aggregate,
except as specifically described on Schedule 8 (as such schedule may be amended
or supplemented by the Borrower from time to time).

 

4.11.                     Intellectual Property.

 

(a)                                 As of the date of delivery of the most
recent Compliance Certificate pursuant to Section 5.2(a)(ii) of the Credit
Agreement, Schedule 6 (as such schedule may be amended or supplemented by the
Borrower from time to time) lists, with respect to Intellectual Property owned
by such Grantor in its own name all pending or issued Patents, registered
Copyrights, registrations and applications included in the Trademarks,
registrations for domain names actively used by the Grantors, and all written
Copyright Licenses, Trademark Licenses and Patent Licenses that grant exclusive
rights to any of the Grantors.  The Collateral Agent acknowledges and agrees
that Grantors do not make any representations or warranties relating to
Intellectual Property in jurisdictions other than in the United States.

 

(b)                                 Except as set forth in Schedule 6 (as such
schedule may be amended or supplemented by the Borrower from time to time),
(i) all material Intellectual Property owned by such Grantor in its own name is
valid, subsisting, unexpired, has not been abandoned and, to the knowledge of
such Grantor, is enforceable and does not infringe, misappropriate, dilute or
otherwise violate any intellectual property right of any other Person and
(ii) no material written claim has been made that such Intellectual Property
owned by such Grantor (or any of its respective licensees) infringes,
misappropriates, dilutes or otherwise violates the asserted Intellectual
Property rights of any other Person.

 

(c)                                  Except as set forth in Schedule 6 (as such
schedule may be amended or supplemented by the Borrower from time to time) none
of the material Intellectual Property is the subject of any licensing or
franchise agreement pursuant to which such Grantor is the licensor or
franchisor.

 

(d)                                 Except as set forth in Schedule 6 (as such
schedule may be amended or supplemented by the Borrower from time to time), to
the knowledge of such Grantor, no final holding, decision or judgment has been
rendered by any Governmental Authority which would limit, cancel or question the
validity, enforceability or scope of, or such Grantor’s rights in, any material
Intellectual Property.

 

(e)                                  Except as set forth in Schedule 6 (as such
schedule may be amended or supplemented by the Borrower from time to time), no
action or proceeding is pending against such Grantor or, to the knowledge of
such Grantor, is threatened against such Grantor, (i) seeking to limit, cancel
or question the validity or enforceability of any material Intellectual Property
owned by such Grantor, seeking to challenge such Grantor’s ownership interest
therein

 

20

--------------------------------------------------------------------------------


 

or (ii) which, if adversely determined, could reasonably be expected to have a
material adverse effect on the value of any material Intellectual Property owned
by such Grantor.

 

(f)                                   Such Grantor has been using commercially
reasonable efforts, consistent with industry standards, to display appropriate
statutory notice of registration in connection with its use of registered
Trademarks, proper marking practices in connection with its use of Patents, and
appropriate notice of copyright in connection with the publication of any
material Copyrights.

 

(g)                                  Such Grantor has taken commercially
reasonable steps to protect the confidentiality of its Trade Secrets in
accordance with industry standards.

 

(h)                                 Such Grantor controls the nature and quality
in accordance with industry standards of all products sold under or in
connection with all Trademarks of such Grantor, in each case consistent with
industry standards, and has taken commercially reasonable steps to insure that
all licensees of the Trademarks owned by such Grantor comply with such Grantor’s
standards of quality.

 

(i)                                     Except as set forth in Schedule 6 (as
such schedule may be amended or supplemented by the Borrower from time to time),
to such Grantor’s knowledge, no Person is infringing, misappropriating, diluting
or otherwise violating any rights in any material Intellectual Property owned,
licensed or used by such Grantor.

 

4.12.                     Vehicles.  On the date hereof, the aggregate book
value of all Vehicles owned by all Grantors is less than $2,000,000.

 

SECTION 5.  COVENANTS

 

Each Grantor covenants and agrees with the Collateral Agent and the Secured
Parties that, from and after the date of this Agreement until the Secured
Obligations shall have been unconditionally paid in full, in immediately
available funds (other than contingent indemnification obligations in respect of
which no assertion of liability (whether oral or written) and no claim or demand
for payment (whether oral or written) has been made (and, in the case of Secured
Obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time), no Letter of Credit shall be outstanding
(other than Letters of Credit that have been cash collateralized or backstopped
in a manner reasonably acceptable to the relevant Issuing Lender and the
Administrative Agent) and the Commitments shall have terminated:

 

5.1.                            Covenants in the Credit Agreement.  In the case
of each Subsidiary Guarantor, such Subsidiary Guarantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Subsidiary Guarantor or any of its Subsidiaries.

 

21

--------------------------------------------------------------------------------


 

5.2.                            Delivery and Control Requirements.

 

(a)                                 With respect to any Certificated Securities
included in the Collateral, each Grantor shall promptly deliver to the
Collateral Agent the certificates evidencing such Certificated Securities duly
indorsed by an effective indorsement (within the meaning of Section 8-107 of the
UCC), or accompanied by share transfer powers or other instruments of transfer
duly endorsed by such an effective endorsement, in each case, to the Collateral
Agent or in blank.

 

(b)                                 With respect to any Instruments (other than
checks, drafts or other Instruments received in the ordinary course of business)
or Chattel Paper included in the Collateral, in each case in excess of
$1,000,000 individually or $5,000,000 in the aggregate, each Grantor shall
promptly deliver to the Collateral Agent all such Instruments or Chattel Paper
to the Collateral Agent duly indorsed in blank.

 

(c)                                  With respect to any Uncertificated Security
included in the Collateral (other than any Uncertificated Securities credited to
a Securities Account), each Grantor shall promptly cause the Issuer of such
Uncertificated Security to execute an agreement in form and substance reasonably
satisfactory to the Collateral Agent pursuant to which such issuer agrees, upon
an Event of Default which is continuing, to comply with the Collateral Agent’s
instructions with respect to such Uncertificated Security without further
consent by such Grantor.

 

(d)                                 With respect to any material Letter of
Credit Rights included in the Collateral (other than any Letter of Credit Rights
constituting a Supporting Obligation for a Receivable in which the Collateral
Agent has a valid and perfected security interest), each Grantor shall use
commercially reasonable efforts to ensure that Collateral Agent has control
thereof by obtaining the written consent of each issuer of each related letter
of credit to the assignment of the proceeds of such letter of credit to the
Collateral Agent with the Collateral Agent agreeing that the proceeds of any
drawing under any such letter of credit shall be paid to the applicable Grantor
unless an Event of Default has occurred and is continuing.

 

(e)                                  With respect any Electronic Chattel Paper
or “transferable record” (as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction) included in the Collateral, in excess of $1,000,000 individually
or $5,000,000 in the aggregate, such Grantor shall promptly notify the
Collateral Agent thereof and, at the request of the Collateral Agent, shall take
such action as the Collateral Agent may reasonably request to vest in the
Collateral Agent control under New York UCC Section 9-105 of such electronic
chattel paper or control under Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or, as applicable, Section 16 of the Uniform
Electronic Transactions Act, as in effect in such jurisdiction, of such
transferable record.  The Collateral Agent agrees with such Grantor that the
Collateral Agent will arrange, pursuant to procedures reasonably satisfactory to
the Collateral Agent and so long as such procedures will not result in the
Collateral Agent’s loss of control, for such Grantor to make alterations to the
electronic chattel paper or transferable record permitted under UCC
Section 9-105 or, as applicable, Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or Section 16 of the Uniform
Electronic Transactions Act for a party in control to allow without loss of
control.

 

22

--------------------------------------------------------------------------------


 

5.3.                            Maintenance of Insurance.

 

(a)                                 Such Grantor will maintain, with financially
sound and reputable companies, insurance policies (i) insuring the Inventory,
Equipment and Vehicles against loss by fire, explosion, theft and such other
casualties as may be reasonably satisfactory to the Collateral Agent and (ii) to
the extent reasonably requested by the Collateral Agent, insuring such Grantor
against liability for personal injury and property damage relating to such
Inventory, Equipment and Vehicles, and naming the Collateral Agent for the
ratable benefit of the Secured Parties, as an additional insured party or loss
payee, such policies to be in such form and amounts and having such coverage as
are customary in the same general area for companies engaged in the same or a
similar business as such Grantor.

 

(b)                                 Such Subsidiary Guarantor shall not permit
any cancellation, material reduction in amount or material change in coverage of
any of its insurance policies to be effective until at least 30 days after
receipt by the Collateral Agent of written notice thereof. All such insurance
shall (i) name the Collateral Agent as an additional insured party or loss
payee, (ii) if reasonably requested by the Collateral Agent, include a breach of
warranty clause and (iii) be reasonably satisfactory in all other respects to
the Collateral Agent.

 

(c)                                  The Borrower shall deliver to the
Collateral Agent and the Lenders a report of a reputable insurance broker with
respect to such insurance substantially concurrently with the delivery by the
Borrower to the Collateral Agent of its audited financial statements for each
fiscal year and such supplemental reports with respect thereto as the Collateral
Agent may from time to time reasonably request.

 

(d)                                 So long as no Event of Default shall have
occurred and be continuing, all casualty payments shall be paid to the relevant
Grantor.  If an Event of Default has occurred and is continuing, all casualty
payments shall be paid to the Collateral Agent for application pursuant to
Section 2.7 of the Credit Agreement.

 

5.4.                            Payment of Obligations.  Such Grantor will pay
and discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all material taxes, assessments and governmental
charges or levies imposed upon the Collateral or in respect of income or profits
therefrom, as well as all claims of any kind (including, without limitation,
claims for labor, materials and supplies) against or with respect to the
Collateral, except that no such charge need be paid if the amount or validity
thereof is currently being contested in good faith by appropriate proceedings,
reserves in conformity with GAAP with respect thereto have been provided on the
books of such Grantor and such proceedings could not reasonably be expected to
result in the sale, forfeiture or loss of any material portion of the Collateral
or any material interest therein.

 

5.5.                            Maintenance of Perfected Security Interest;
Further Documentation.

 

(a)                                 Such Grantor shall maintain the security
interest created by this Agreement as a valid perfected security interest
(except Money which is not in the possession of the Collateral Agent or as
expressly provided herein) having at least the priority described in

 

23

--------------------------------------------------------------------------------


 

Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

 

(b)                                 Such Grantor will furnish to the Collateral
Agent and the Lenders from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Collateral Agent may reasonably request, all in
reasonable detail.

 

(c)                                  At any time and from time to time, upon the
written request of the Collateral Agent, and at the sole expense of such
Grantor, such Grantor will promptly and duly authorize, execute and deliver, and
have recorded, such further instruments and documents and take such further
actions as the Collateral Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, (i) the filing of any
financing or continuation statements, or amendments thereto, under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the security interests created hereby, (ii) in the case of Investment
Property and any other Collateral of the types described in Section 5.2 to the
extent required herein, taking any actions necessary to enable the Collateral
Agent to obtain “control” (within the meaning of the applicable Uniform
Commercial Code) with respect thereto, and (iii) in the case of Intellectual
Property, execute and deliver trademark security agreements, patent security
agreements and copyright security agreements substantially in the forms of
Exhibits C, D and E, respectively, and take all actions necessary to ensure the
recordation of appropriate evidence of the Liens and security interest granted
hereunder in any Intellectual Property with any intellectual property registry
in which said Intellectual Property is registered or issued or in which an
application for registration or issuance is pending, including, without
limitation, the United States Patent and Trademark Office, the United States
Copyright Office, the various Secretaries of State or Commonwealth, and the
foreign counterparts on any of the foregoing.

 

5.6.                            Changes in Locations, Name, Jurisdiction of
Incorporation, etc.  Such Grantor will not, except upon 10 days’ prior written
notice to the Collateral Agent and delivery to the Collateral Agent of (a) all
additional financing statements and other documents reasonably requested by the
Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for herein and (b) if applicable, a written
supplement to Schedule 4 setting forth any change to its legal name or
jurisdiction of organization and/or Schedule 5 showing any additional locations
at which a material amount of Inventory or Equipment (other than mobile goods)
shall be kept:

 

(i)                                     permit any material amount of Inventory
or Equipment (other than mobile goods) to be kept at a location other than those
listed on Schedule 5;

 

(ii)                                  change its legal name, jurisdiction of
organization or the location of its chief executive office or sole place of
business from that referred to in Section 4.4; or

 

(iii)                               change its legal name, identity or structure
to such an extent that any financing statement filed by the Collateral Agent in
connection with this Agreement would become misleading.

 

24

--------------------------------------------------------------------------------


 

5.7.                            Notices.  Such Grantor will advise the
Collateral Agent and the Lenders promptly, in reasonable detail, of:

 

(a)                                 any Lien (other than security interests
created hereby or Liens permitted under the Credit Agreement) on any of the
Collateral which would adversely affect the ability of the Collateral Agent to
exercise any of its remedies hereunder; and

 

(b)                                 the occurrence of any other event which
could reasonably be expected to have a material adverse effect on the aggregate
value of the Collateral or on the security interests created hereby.

 

5.8.                            Pledged Securities.

 

(a)                                 If such Grantor shall become entitled to
receive or shall receive any stock certificate (including, without limitation,
any certificate representing a stock dividend or a distribution in connection
with any reclassification, increase or reduction of capital or any certificate
issued in connection with any reorganization), option or rights in respect of
the Capital Stock of any Issuer, whether in addition to, in substitution of, as
a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Collateral Agent and the Secured Parties, hold the same in trust for the
Collateral Agent and the Secured Parties and deliver the same forthwith to the
Collateral Agent in the exact form received, duly indorsed by such Grantor to
the Collateral Agent, if required, together with an undated stock power covering
such certificate duly executed in blank by such Grantor and with, if the
Collateral Agent so requests, signature guaranteed, to be held by the Collateral
Agent, subject to the terms hereof, as additional collateral security for the
Secured Obligations; provided that in no event shall more than 65% of the voting
Capital Stock of any first tier Foreign Subsidiary or Foreign Subsidiary Holding
Company be required to be pledged hereunder (it being understood and agreed that
100% of the total non-voting Capital Stock of any such Foreign Subsidiary and
Foreign Subsidiary Holding Company shall be required to be pledged).  If an
Event of Default has occurred and is continuing, any sums paid upon or in
respect of the Pledged Securities upon the liquidation or dissolution of any
Issuer shall be paid over to the Collateral Agent to be held by it hereunder as
additional collateral security for the Secured Obligations, and in case any
distribution of capital shall be made on or in respect of the Pledged Securities
or any property shall be distributed upon or with respect to the Pledged
Securities pursuant to the recapitalization or reclassification of the capital
of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Collateral Agent for the benefit of the Secured Parties, be
delivered to the Collateral Agent to be held by it hereunder as additional
collateral security for the Secured Obligations.  Any sums of money or property
so paid or distributed in respect of the Pledged Securities shall be received by
such Grantor, such Grantor shall, until such money or property is paid or
delivered to the Collateral Agent, hold such money or property in trust for the
Secured Parties, segregated from other funds of such Grantor, as additional
collateral security for the Secured Obligations; provided that the Grantors may
pay cash dividends as permitted by the Credit Agreement.  Notwithstanding the
foregoing, the Grantors shall not be required to pay over to the Collateral
Agent or deliver to the Collateral Agent as Collateral any proceeds of any
liquidation or dissolution of any Issuer, or any distribution of capital or
property in respect of any Investment Property, to the extent that (i)

 

25

--------------------------------------------------------------------------------


 

such liquidation, dissolution or distribution would be permitted by the Credit
Agreement and (ii) the proceeds thereof are applied toward prepayment of Loans
and reduction of Commitments to the extent required by the Credit Agreement.

 

(b)                                 Without the prior written consent of the
Collateral Agent, such Grantor will not, (i) vote to enable, or take any other
action to permit, any Issuer of Pledged Stock to issue any stock or other equity
securities of any nature or to issue any other securities convertible into or
granting the right to purchase or exchange for any stock or other equity
securities of any nature of any Issuer, except to the extent that any such
securities so issued are pledged hereunder or pursuant to a transaction not
prohibited by the Credit Agreement, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Pledged
Securities or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Credit Agreement), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Pledged Securities or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement and liens permitted by the
Credit Agreement or (iv) enter into any agreement or undertaking (other than the
Loan Documents and the Capital Markets Indentures) restricting the right or
ability of such Grantor or the Collateral Agent to sell, assign or transfer any
of the Pledged Securities or Proceeds thereof (unless such restriction is
permitted by the Credit Agreement).

 

(c)                                  In the case of each Grantor which is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Collateral Agent promptly in writing of the occurrence of any of the events
described in Section 5.8(a) with respect to the Pledged Securities issued by it
and (iii) the terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 with respect to the Pledged Securities issued by it.  In
addition, each Grantor which is either an Issuer or an owner of any Pledged
Security hereby consents to the grant by each other Grantor of the security
interest hereunder in favor of the Collateral Agent and to the transfer of any
Pledged Security to the Collateral Agent or its nominee following an Event of
Default which is continuing and to the substitution of the Collateral Agent or
its nominee as a partner, member or shareholder of the Issuer of the related
Pledged Security.

 

(d)                                 Each Issuer that is a partnership or a
limited liability company (i) confirms that none of the terms of any Capital
Stock issued by it provides that such equity interest is a “security” within the
meaning of Sections 8-102 and 8-103 of the UCC (a “Security”), (ii) agrees that
it will take no action to cause or permit any such Capital Stock to become a
Security, (iii) agrees that it will not issue any certificate representing any
such Capital Stock and (iv) agrees that if, notwithstanding the foregoing, any
such Capital Stock shall be or become a Security, such Issuer will (and the
Grantor that holds such Capital Stock hereby instructs such Issuer to), after an
Event of Default which is continuing, comply with instructions originated by the
Collateral Agent without further consent by such Grantor.

 

26

--------------------------------------------------------------------------------


 

5.9.       Receivables.

 

(a)         Such Grantor shall keep and maintain at its own cost and expense
satisfactory records of the Receivables, including, but not limited to, the
originals of documentation with respect to all Receivables and records of
payments received and credits granted on the Receivables and merchandise
returned.

 

(b)         Other than in the ordinary course of business or as permitted by the
Loan Documents, such Grantor will not (i) grant any extension of the time of
payment of any material Receivable, (ii) compromise or settle any material
Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any material Receivable,
(iv) allow any credit or discount whatsoever on any material Receivable or
(v) amend, supplement or modify any material Receivable in any manner that could
adversely affect the value thereof.

 

(c)         Such Grantor will deliver to the Collateral Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than the greater of 5% of the
aggregate amount of the then outstanding Receivables and $5,000,000.

 

5.10.     Commercial Tort Claims.  In the event that it hereafter acquires or
has any Commercial Tort Claim in excess of $1,000,000 individually or $5,000,000
in the aggregate, such Grantor shall deliver to the Collateral Agent, a written
supplement to Schedule 8 identifying such new Commercial Tort Claims.

 

5.11.     Intellectual Property.

 

(a)         Such Grantor (either itself or through licensees) will (i) continue
to use each material Trademark in order to maintain such Trademark in full force
free from any claim of abandonment for non-use, except in connection with
Dispositions permitted pursuant to Section 6.5 of the Credit Agreement or the
non-use of a given Trademark for specific goods and services in the ordinary
course of business, (ii) maintain as in the past the quality of products offered
under such Trademark, and (iii) use commercially reasonable efforts, consistent
with industry standards, to display appropriate notice of registration in
connection with its use of registered Trademarks, and appropriate trademark
notices in connection with its material unregistered Trademarks.

 

(b)         Such Grantor (either itself or through licensees) will not (and not
permit any licensee or sublicensee thereof to) knowingly do any act or knowingly
omit to do any act (i) whereby any (A) material Trademark may become invalidated
or impaired in any way, (B) material Patent may become forfeited, abandoned or
dedicated to the public, or (C) material Copyrights may become invalidated or
otherwise impaired or fall into the public domain or (ii) which would adversely
affect the validity, grant or enforceability of the security interest granted in
material Intellectual Property of such Grantor.

 

(c)         Such Grantor (either itself or through licensees) will not knowingly
do any act that infringes the intellectual property rights of any other Person.

 

(d)         Such Grantor will notify the Collateral Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to

 

27

--------------------------------------------------------------------------------


 

any material Intellectual Property has become, or is reasonably likely to
become, forfeited, abandoned or dedicated to the public, placed in the public
domain, or such Grantor has been notified that any third party is exercising any
reversion or termination rights, or such Grantor knows, or has reason to know,
of any material adverse determination or development (including, without
limitation, the institution of, or any such material determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding such Grantor’s ownership of, or the validity or enforceability of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.

 

(e)         Such Grantor shall, within 30 Business Days after the last day of
the Fiscal Quarter in which the creation or acquisition or exclusive license of
any copyrightable work that is material to the business of such Grantor or
otherwise of material value occurs, apply to register the Copyright in the
United States Copyright Office or, where appropriate, any foreign counterpart
and, in the case of an exclusive Copyright License in respect of a registered
Copyright, record such license, in the United States Copyright Office or, where
appropriate, any foreign counterpart.

 

(f)         Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall (i) file an application for the
registration of any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, as applicable,
(ii) otherwise acquire any Intellectual Property that is registered or applied
for in the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency in any other country or any
political subdivision thereof, as applicable, or (iii) file a “Statement of Use”
or an “Amendment to Allege Use” with respect to any “intent-to-use” application
for registration of a Trademark, such Grantor shall report such filing to the
Collateral Agent within 30 Business Days after the last day of the fiscal
quarter in which such filing occurs, provided that failure to give notice shall
not be deemed an Event of Default if notice is given with reasonable time such
that there is no Material Adverse Effect.

 

(g)         Upon written request of the Collateral Agent, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Collateral Agent may reasonably request to evidence
the Collateral Agent’s and the Secured Parties’ security interest in any
Copyright, Patent or Trademark and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby, to the extent such security
interest may be perfected by filings with a Governmental Authority in the United
States, including any trademark security agreement, patent security agreement or
copyright security agreement substantially in the forms of Exhibits C, D and E,
respectively.

 

(h)         Consistent with such Grantor’s reasonable business judgment, such
Grantor will take all commercially reasonable steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, as applicable, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of the material Intellectual Property,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.

 

28

--------------------------------------------------------------------------------


 

(i)          In the event that any Grantor becomes aware that any material
Intellectual Property is infringed, misappropriated or diluted by a third party,
such Grantor shall (i) take such actions as such Grantor shall reasonably deem
appropriate under the circumstances to protect such Intellectual Property and
(ii) promptly notify the Collateral Agent after it learns thereof and take such
action against such third party as it reasonably deems appropriate under the
circumstances, including, without limitation, suing for infringement,
misappropriation or dilution, seeking injunctive relief where appropriate and
recovering any and all damages for such infringement, misappropriation or
dilution.

 

(j)          Such Grantor shall take commercially reasonable steps to protect
the secrecy of all material Trade Secrets.

 

(k)         Such Grantor shall use commercially reasonable efforts, consistent
with industry standards, to display proper statutory notice in connection with
its use of any of the material Intellectual Property.

 

(l)          Such Grantor shall collect, at its own expense, all amounts, if
any, due or to become due to such Grantor in respect of the material
Intellectual Property or any portion thereof; provided, however, that in the
ordinary course of business, such Grantor may (i) grant any extension of the
time of payment of any such amounts, (ii) compromise or settle any such amounts
for less than the full amount due or to become due, (iii) release, wholly or
partially, any Person liable for the payment of any such amount, (iv) allow any
credit or discount whatsoever on any such amount or (v) amend, supplement or
modify any agreement relating to the payment of such amount.  In connection with
such collections, such Grantor may take (and, at any time after the occurrence
and during the continuance of an Event of Default, at the Collateral Agent’s
reasonable direction, shall take) such action as such Grantor or the Collateral
Agent may deem reasonably necessary or advisable to enforce collection of such
amounts.  The Collateral Agent shall have the right at any time after the
occurrence and during the continuance of an Event of Default, to notify, or
require any Grantor to notify, any obligors with respect to any such amounts of
the existence of the security interest created hereby.

 

(m)       To the extent a breach of Section 5.11 would result in an Event of
Default, it shall not be considered an Event of Default if such breach is cured
within 30 days after written notice from the Collateral Agent and results in no
Material Adverse Affect to the affected Intellectual Property.

 

5.12.     Deposit Accounts, Securities Accounts, Etc.

 

(a)         With respect to any Deposit Account that is included in the
Collateral, upon the request of the Collateral Agent at any time when an Event
of Default shall have occurred and be continuing, each Grantor shall cause the
Bank maintaining such account to enter into an agreement in form and substance
reasonably satisfactory to the Collateral Agent pursuant to which such Bank
shall agree to comply with the Collateral Agent’s instructions with respect to
disposition of funds in the Deposit Account without further consent by such
Grantor or any other Person.

 

29

--------------------------------------------------------------------------------


 

(b)         With respect to any Securities Accounts or Securities Entitlements,
upon the request of the Collateral Agent at any time when an Event of Default
shall have occurred and be continuing, each Grantor shall cause the Securities
Intermediary maintaining such Securities Account or Security Entitlement to
enter into an agreement in form and substance reasonably satisfactory to the
Collateral Agent pursuant to which the Securities Intermediary shall agree to
comply with the Collateral Agent’s Entitlement Orders without further consent by
such Grantor.

 

(c)         With respect to any Commodity Accounts or Commodity Contracts, upon
the request of the Collateral Agent at any time when an Event of Default shall
have occurred and be continuing, each Grantor shall cause “control” (within the
meaning of Section 9-106 of the UCC) in favor of the Collateral Agent in a
manner reasonably acceptable to the Collateral Agent.

 

SECTION 6.  REMEDIAL PROVISIONS

 

6.1.       Certain Matters Relating to Receivables.

 

(a)         The Collateral Agent shall have the right to make test verifications
of the Receivables in any manner and through any medium that it reasonably
considers advisable, and each Grantor, at such Grantor’s sole cost and expense,
shall furnish all such assistance and information as the Collateral Agent may
require in connection with such test verifications.  At any time and from time
to time, upon the Collateral Agent’s request and at the expense of the relevant
Grantor, such Grantor shall cause independent public accountants or others
satisfactory to the Collateral Agent to furnish to the Collateral Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Receivables, but not more frequently than annually if no Event of
Default shall have occurred and be continuing; provided, however, that if no
Event of Default shall have occurred and be continuing, the Collateral Agent may
not contact any obligor under any Receivable in its own name.

 

(b)         The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables; provided that the Collateral Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default.

 

(c)         If required by the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default, any payments of Receivables,
when collected by any Grantor, (i) shall be forthwith (and, in any event, within
two Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Collateral Agent if required, in a Collateral
Account maintained under the sole dominion and control of the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the Secured
Parties only as provided in Section 6.5, and (ii) until so turned over, shall be
held by such Grantor in trust for the Collateral Agent and the Secured Parties,
segregated from other funds of such Grantor.  Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

 

(d)         At the Collateral Agent’s request, after the occurrence and during
the continuance of an Event of Default, each Grantor shall deliver to the
Collateral Agent all

 

30

--------------------------------------------------------------------------------


 

original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables, including, without limitation,
all original orders, invoices and shipping receipts.

 

6.2.       Communications with Obligors; Grantors Remain Liable.

 

(a)         The Collateral Agent in its own name or in the name of others may at
any time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Collateral Agent’s satisfaction the existence, amount and terms of any
Receivables.

 

(b)         Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
(i) notify obligors on the Receivables that the Receivables have been assigned
to the Collateral Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent and
(ii) notify each Person maintaining a lockbox or similar arrangement to which
Account Debtors under any Receivables have been directed to make payment to
remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to the Collateral Agent.  In addition, at any time after the occurrence
and during the continuance of an Event of Default, the Collateral Agent shall
have the right to enforce, at the sole cost and expense of the Grantors,
collection of any such Receivables and to adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as the
Grantors might have done.

 

(c)         Notwithstanding anything herein to the contrary, each Grantor shall
remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto.  Neither the
Collateral Agent nor any Secured Party shall have any obligation or liability
under any Receivable (or any agreement giving rise thereto) or contract included
in the Collateral by reason of or arising out of this Agreement or the receipt
by the Collateral Agent or any Secured Party of any payment relating thereto,
nor shall the Collateral Agent or any Secured Party be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or contract included in the
Collateral, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

6.3.       Pledged Stock.

 

(a)         Unless an Event of Default shall have occurred and be continuing and
the Collateral Agent shall have given notice to the relevant Grantor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
and other distributions paid in respect of the Pledged Stock and all payments
made in respect of the Pledged Notes, in each case paid in the normal course of
business of the relevant Issuer and consistent with past practice, to the extent
permitted in the

 

31

--------------------------------------------------------------------------------


 

Credit Agreement, and to exercise all voting and corporate rights with respect
to the Pledged Securities; provided, however, that no vote shall be cast or
corporate right exercised or other action taken which would impair the
Collateral in any material respect or which would result in any violation of any
provision of the Credit Agreement, this Agreement or any other Loan Document.

 

(b)         If an Event of Default shall occur and be continuing and the
Collateral Agent shall give notice of its intent to exercise such rights to the
relevant Grantor or Grantors, (i) the Collateral Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Pledged Securities and make application thereof to the Secured
Obligations in the order set forth in Section 6.5, and (ii) any or all of the
Pledged Securities shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Pledged Securities
at any meeting of shareholders of the relevant Issuer or Issuers or otherwise
and (y) any and all rights of conversion, exchange and subscription and any
other rights, privileges or options pertaining to such Pledged Securities as if
it were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Pledged Securities upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate structure of any Issuer, or upon the exercise by any
Grantor or the Collateral Agent of any right, privilege or option pertaining to
such Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

 

(c)         Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Collateral Agent in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Collateral Agent.

 

6.4.       Proceeds to be Turned Over To Collateral Agent.  In addition to the
rights of the Collateral Agent and the Secured Parties specified in Section 6.1
with respect to payments of Receivables, if an Event of Default shall occur and
be continuing, all Proceeds received by any Grantor consisting of cash, cash
equivalents, checks and other near-cash items shall be held by such Grantor in
trust for the Collateral Agent and the Secured Parties, segregated from other
funds of such Grantor, and shall, forthwith upon receipt by such Grantor, be
turned over to the Collateral Agent in the exact form received by such Grantor
(duly indorsed by such Grantor to the Collateral Agent, if required).  All
Proceeds received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a Collateral Account maintained under its sole dominion and
control.  All Proceeds while held by the Collateral Agent in a Collateral
Account (or by such Grantor in trust for the Collateral Agent and the Secured
Parties) shall continue to be held as

 

32

--------------------------------------------------------------------------------


 

collateral security for all the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 6.5.

 

6.5.       Application of Proceeds.  All proceeds received by the Collateral
Agent in respect of any sale of, any collection from, or other realization upon
all or any part of the Collateral shall be applied in full or in part by the
Collateral Agent against, the Secured Obligations in the following order of
priority:

 

First, to the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to the Collateral Agent and
its agents and counsel, and all other expenses, liabilities and advances made or
incurred by the Collateral Agent in connection therewith, and all amounts for
which the Collateral Agent is then entitled to indemnification hereunder (in its
capacity as the Collateral Agent and not as a Lender) and all advances made by
the Collateral Agent hereunder for the account of the applicable Grantor, and to
the payment of all costs and expenses paid or incurred by the Collateral Agent
in connection with the exercise of any right or remedy hereunder or under the
Credit Agreement, all in accordance with the terms hereof or thereof;

 

Second, to the extent of any excess of such proceeds, to the payment of all
other Secured Obligations for the ratable benefit of the Secured Parties; and

 

Third, any balance of such Proceeds remaining after the Secured Obligations
shall have been paid in full (other than contingent indemnification obligations
in respect of which no assertion of liability (whether oral or written) and no
claim or demand for payment (whether oral or written) has been made (and, in the
case of Borrower Obligations for indemnification, no notice for indemnification
has been issued by the indemnitee) at such time), no Letters of Credit shall be
outstanding (other than Letters of Credit that have been cash collateralized or
backstopped in a manner reasonably acceptable to the relevant Issuing Lender and
the Administrative Agent) and the Commitments shall have terminated shall be
paid over to the Borrower or to whomsoever may be lawfully entitled to receive
the same.

 

6.6.       Code and Other Remedies.  If an Event of Default shall have occurred
and be continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC (whether or not the UCC applies to the affected Collateral) or its
rights under any other applicable law or in equity.  Without limiting the
generality of the foregoing, the Collateral Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon any Grantor or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, license, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Collateral Agent or any Secured Party or elsewhere upon such terms and
conditions as it may deem

 

33

--------------------------------------------------------------------------------


 

advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  The Collateral Agent or
any Secured Party shall have the right upon any such public sale or sales, and,
to the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released. 
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted.  Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days notice to such Grantor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification.  The Collateral Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given.  The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.  The
Collateral Agent may sell the Collateral without giving any warranties as to the
Collateral.  The Collateral Agent may specifically disclaim or modify any
warranties of title or the like.  This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral. 
Each Grantor agrees that it would not be commercially unreasonable for the
Collateral Agent to dispose of the Collateral or any portion thereof by using
Internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets.  Each Grantor hereby waives any claims against the
Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree; provided that any such sale shall be conducted in a commercially
reasonable manner (it being understood and agreed that, the terms of a
commercially reasonable sale expressly agreed in this Section 6.6 shall apply to
any such sale).  Each Grantor further agrees, at the Collateral Agent’s request,
to assemble the Collateral and make it available to the Collateral Agent at
places which the Collateral Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere.  The Collateral Agent shall apply the proceeds
of any action taken by it pursuant to this Section 6.6, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Collateral Agent and the Secured
Parties hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as the Collateral Agent may elect, and only after such application
and after the payment by the Collateral Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
UCC, need the Collateral Agent account for the surplus, if any, to any Grantor. 
To the extent permitted by applicable law, each Grantor waives all claims,
damages and demands it may acquire against the Collateral Agent or any Secured
Party arising out of the exercise by them of any rights hereunder, other than
any such claims, damages and demands found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Collateral Agent or such Secured Party, as
applicable.

 

34

--------------------------------------------------------------------------------


 

The Collateral Agent shall have the right to enter onto the property where any
Collateral is located and take possession thereto with or without judicial
process.

 

6.7.       Registration Rights.

 

(a)         If the Collateral Agent shall determine to exercise its right to
sell any or all of the Pledged Stock pursuant to Section 6.6, and if in the
opinion of the Collateral Agent it is necessary or advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the Securities Act, the relevant Grantor will use its best efforts to cause the
Issuer thereof to (i) execute and deliver, and cause the directors and officers
of such Issuer to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts as may be, in the opinion of the
Collateral Agent, necessary or advisable to register the Pledged Stock, or that
portion thereof to be sold, under the provisions of the Securities Act,
(ii) cause the registration statement relating thereto to become effective and
to remain effective for a period of one year from the date of the first public
offering of the Pledged Stock, or that portion thereof to be sold, and
(iii) make all amendments thereto and/or to the related prospectus which, in the
opinion of the Collateral Agent, are necessary or advisable, all in conformity
with the requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto.  Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Collateral Agent shall designate and
to make available to its security holders, as soon as practicable, an earnings
statement (which need not be audited) which will satisfy the provisions of
Section 11(a) of the Securities Act.

 

(b)         Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

 

(c)         Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of
Law.  Each Grantor further agrees that a breach of any of the covenants
contained in this Section 6.7 will cause irreparable injury to the Collateral
Agent and the Secured Parties, that the Collateral Agent and the Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance

 

35

--------------------------------------------------------------------------------


 

of such covenants except for a defense that no Event of Default has occurred or
is continuing under the Credit Agreement.

 

6.8.       Waiver; Deficiency.  Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Collateral Agent or any Secured Party to collect such
deficiency.

 

6.9.       Grant of Intellectual Property License.  For the purpose of enabling
the Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Section 6 hereof at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Grantor hereby grants to the Collateral Agent, to the extent
it has the right to do so, an irrevocable, non-exclusive license (exercisable
without payment of royalty or other compensation to such Grantor), subject, in
the case of Trademarks, to sufficient rights to quality control and inspection
in favor of such Grantor to avoid the risk of invalidation of such Trademarks,
to use, assign, license or sublicense any of the Intellectual Property now owned
or hereafter acquired, developed or created by such Grantor, wherever the same
may be located.

 

SECTION 7.  THE COLLATERAL AGENT

 

7.1.       Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

(a)         Each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, such appointment being coupled with an
interest, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following:

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Receivable or Contract or with respect to any other
Collateral whenever payable;

 

(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Collateral Agent may request to evidence the Collateral Agent’s and the
Secured Parties’ security

 

36

--------------------------------------------------------------------------------


 

interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

 

(iii)                               pay or discharge taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;

 

(iv)                              execute, in connection with any sale provided
for in Section 6.6 or 6.7, any indorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and

 

(v)                                 (1) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (2) ask or demand for, collect, and receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral; (3) sign and indorse
any invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate; (7) assign any Copyright, Patent or Trademark (along with
the goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Collateral Agent shall in its sole discretion determine;
and (8) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent was the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Collateral Agent’s and
the Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1(a) unless an Event of Default shall have
occurred and be continuing.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein, the Collateral Agent, at its option
following notice to such Grantor of such failure, but without any obligation so
to do, may perform or comply, or otherwise cause performance or compliance, with
such agreement.

 

(c)                                  The expenses of the Collateral Agent
incurred in connection with actions undertaken as provided in this Section 7.1,
together with interest thereon at a rate per annum

 

37

--------------------------------------------------------------------------------


 

equal to the rate per annum at which interest would then be payable on past due
Revolving Credit Loans that are Base Rate Loans under the Credit Agreement, from
the date that the Collateral Agent demands that Grantor reimburse it for such
expenses to the date reimbursed by the relevant Grantor, shall be payable by
such Grantor to the Collateral Agent on demand.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

 

7.2.                            Duty of Collateral Agent.  The Collateral
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in their possession, under Section 9-207 of the
UCC or otherwise, shall be to deal with it in the same manner as the Collateral
Agent deals with similar property for its own account.  Neither the Collateral
Agent, nor any other Secured Party nor any of their respective officers,
directors, partners, employees, agents, attorneys and other advisors,
attorneys-in-fact or affiliates shall be liable for failure to demand, collect
or realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Collateral Agent and the Secured Parties hereunder are solely
to protect the Collateral Agent’s and the Secured Parties’ interests in the
Collateral and shall not impose any duty upon the Collateral Agent or any
Secured Party to exercise any such powers.  The Collateral Agent and the Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither the Collateral Agent, any
Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be responsible to any Grantor for any act or failure to act hereunder,
except to the extent that any such act or failure is found by a final and
non-appealable judgment of a court of competent jurisdiction to have resulted
from such Person’s own gross negligence or willful misconduct.

 

7.3.                            Financing Statements.  Pursuant to the UCC or
any other applicable law, each Grantor authorizes the Collateral Agent to file
or record financing or continuation statements, and amendments thereto, and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Collateral Agent reasonably determines appropriate to perfect or
maintain the perfection of the security interests of the Collateral Agent under
this Agreement.  Each Grantor authorizes the Collateral Agent to use the
collateral description “all personal property” or “all assets” in any such
financing statements.

 

7.4.                            Authority of Collateral Agent.  Each Grantor
acknowledges that the rights and responsibilities of the Collateral Agent under
this Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Collateral Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Lenders and the

 

38

--------------------------------------------------------------------------------


 

Secured Parties with full and valid authority so to act or refrain from acting,
and no Grantor or other Person (except a Lender) shall be under any obligation,
or entitlement, to make any inquiry respecting such authority.  Notwithstanding
any other provision herein or in any Loan Document, the only duty or
responsibility of the Collateral Agent to any Qualified Counterparty or to any
Foreign Currency L/C Issuing Lender, in its capacity as such, under this
Agreement is the duty to remit to such Qualified Counterparty or such Foreign
Currency L/C Issuing Lender any amounts to which it is entitled pursuant to
Section 6.5.  In addition, by acceptance of the benefits hereof, each Secured
Party that is not a Lender agrees to be bound by Sections 9.15(b) and 9.19 of
the Credit Agreement with the same force and effect as if originally named
therein as a Lender.

 

SECTION 8.  MISCELLANEOUS

 

8.1.                            Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 9.1 of the Credit Agreement; provided
that the Borrower may amend or supplement the schedules hereto as required or
otherwise contemplated herein; provided, further, that Schedules 9(a) and
9(b) may only be amended or supplemented with the written consent of the
Collateral Agent as provided herein.

 

8.2.                            Notices.  All notices, requests and demands to
or upon the Collateral Agent or any Grantor hereunder shall be effected in the
manner provided for in Section 9.2 of the Credit Agreement; provided that any
such notice, request or demand to or upon any Subsidiary Guarantor shall be
addressed to such Subsidiary Guarantor at its notice address set forth on
Schedule 1.

 

8.3.                            No Waiver by Course of Conduct; Cumulative
Remedies.  Neither the Collateral Agent nor any Secured Party shall by any act
(except by a written instrument pursuant to Section 8.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of the Collateral Agent or any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Collateral Agent or any
Secured Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Collateral Agent or such
Secured Party would otherwise have on any future occasion.  The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

8.4.                            Enforcement Expenses; Indemnification.

 

(a)                                 Each Subsidiary Guarantor agrees to pay or
reimburse each Secured Party and the Collateral Agent for all its costs and
expenses incurred in collecting against such Subsidiary Guarantor under the
guarantee contained in Section 2 or otherwise enforcing, protecting, or
preserving any rights under this Agreement and the other Loan Documents to which
such Subsidiary Guarantor is a party, including, without limitation, the fees,

 

39

--------------------------------------------------------------------------------


 

disbursements and other charges of counsel to each Secured Party and of counsel
to the Collateral Agent.

 

(b)                                 Each Subsidiary Guarantor agrees (subject to
Section 2.15 of the Credit Agreement) to pay, indemnify and to save the
Collateral Agent and the Secured Parties harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with the executing and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement.

 

(c)                                  Each Subsidiary Guarantor agrees to pay,
indemnify and to save the Collateral Agent and the Secured Parties and each
Related Party of the foregoing Persons (each, an “Indemnitee”) harmless from and
against, any and all liabilities, obligations, losses, damages, penalties,
actions, claims, judgments, suits, costs, expenses or disbursements of any kind
or nature whatsoever arising out of, in connection with, as a result of or with
respect to the execution, delivery, enforcement, performance or administration
of this Agreement, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby, to the extent the Borrower would be required to do so pursuant to
Section 9.5 of the Credit Agreement.

 

(d)                                 The agreements in this Section shall survive
repayment in full of the Secured Obligations and all other amounts payable under
the Credit Agreement and the other Loan Documents.

 

8.5.                            Successors and Assigns.  This Agreement shall be
binding upon the successors and assigns of each Grantor and shall inure to the
benefit of the Collateral Agent and the Secured Parties and their successors and
assigns; provided that no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement (except by operation of law as a
result of a merger permitted by the Credit Agreement) without the prior written
consent of the Collateral Agent and each Lender and any attempted such
assignment, transfer or delegation without such prior written consent shall be
null and void.

 

8.6.                            Set-Off.  Each Grantor hereby irrevocably
authorizes the Collateral Agent and each Secured Party at any time and from time
to time while an Event of Default shall have occurred and be continuing, without
notice to such Grantor or any other Grantor, any such notice being expressly
waived by each Grantor, to set off and appropriate and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Collateral Agent or such Secured
Party to or for the credit or the account of such Grantor, or any part thereof
in such amounts as the Collateral Agent or such Secured Party may elect, against
and on account of the obligations and liabilities of such Grantor to the
Collateral Agent or such Secured Party hereunder and claims of every nature and
description of the Collateral Agent or such Secured Party against such Grantor,
in any currency, whether arising hereunder, under the Credit Agreement, under
any other Loan Document or otherwise, as the Collateral Agent or such

 

40

--------------------------------------------------------------------------------


 

Secured Party may elect, whether or not the Collateral Agent or any Secured
Party has made any demand for payment and although such obligations, liabilities
and claims may be contingent or unmatured.  The Collateral Agent and each
Secured Party shall notify such Grantor promptly of any such set-off and the
application made by the Collateral Agent or such Secured Party of the proceeds
thereof, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Collateral Agent
and each Secured Party under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Collateral Agent or such Secured Party may have.

 

8.7.                            Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature
page of this Agreement by facsimile transmission or in electronic (e.g., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart hereof.

 

8.8.                            Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

8.9.                            Section Headings.  The Section headings used in
this Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

8.10.                     Integration.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Agents, represent the entire agreement of the Grantors, the Collateral Agent
and the Secured Parties with respect to the subject matter hereof and thereof,
and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Nothing in this Agreement,
express or implied, is intended to confer upon any Person (other than the
parties hereto and their respective successor and assigns permitted hereunder)
any rights, remedies, obligations or liabilities under or by reason of this
Agreement

 

8.11.                     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER, AND ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY,
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER
THAN ANY MANDATORY PROVISIONS OF LAW RELATING TO THE LAW GOVERNING PERFECTION
AND THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

41

--------------------------------------------------------------------------------


 

8.12.                     Submission To Jurisdiction; Waivers.  Each Grantor
hereby irrevocably and unconditionally:

 

(i)                                     submits for itself and its property in
any legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
Courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(ii)                                  consents that any such action or
proceeding may be brought in such courts and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(iii)                               agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Grantor at its address referred to in Section 8.2 or at such other address
of which the Collateral Agent shall have been notified pursuant thereto;

 

(iv)                              agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(v)                                 agrees that it shall not assert, and hereby
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, indirect, punitive or consequential damages.

 

8.13.                     No Fiduciary Duty.  The Collateral Agent and the other
Secured Parties and their respective Affiliates (collectively, solely for
purposes of this Section 8.13, the “Lender Parties”) may have economic interests
that conflict with those of the Grantors, their respective stockholders and/or
their respective Affiliates.  Each Grantor agrees that nothing in this
Agreement, any of the other Loan Documents or any of the transactions
contemplated hereby or thereby (or the process leading thereto) will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender Party, on the one hand, and such Grantor, its
stockholders or its Affiliates, on the other.  Each Grantor acknowledges and
agrees that (a) the transactions contemplated by this Agreement (including,
without limitation, the exercise of rights and remedies hereunder) are
arm’s-length commercial transactions between the Lender Parties, on the one
hand, and the Grantors, on the other, and (b) in connection therewith and with
the process leading thereto, (i) no Lender Party has assumed an advisory or
fiduciary responsibility in favor of any Grantor, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Grantor, its stockholders or its Affiliates on other matters) or any
other obligation to any Grantor except the obligations expressly set forth in
this Agreement and

 

42

--------------------------------------------------------------------------------


 

the other Loan Documents and (ii) each Lender Party is acting solely as
principal and not as the agent or fiduciary of any Grantor, its management,
stockholders, creditors or any other Person.  Each Grantor acknowledges and
agrees that (A) it has consulted its own legal and financial advisors to the
extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to the negotiation, execution and delivery of
this Agreement, the transactions contemplated by this Agreement and the process
leading thereto, and (B) no joint venture is created hereby or otherwise exists
by virtue of the transactions contemplated hereby among the Collateral Agent and
the other Secured Parties or among any Grantor and any of the foregoing.  Each
Grantor agrees that it will not claim that any Lender Party has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Grantor, in connection with such transaction or the process leading
thereto.

 

8.14.                     Additional Grantors.  Each Subsidiary of the Borrower
that is required to become a party to this Agreement pursuant to Section 5.9 of
the Credit Agreement (each an “Additional Grantor”) shall become a Grantor for
all purposes of this Agreement upon execution and delivery by such Subsidiary of
an Assumption Agreement substantially in the form of Exhibit B.  Upon delivery
of any such Assumption Agreement to the Collateral Agent, notice of which is
hereby waived by each other Grantor, each Additional Grantor shall be a Grantor
and shall be as fully a party hereto as if Additional Grantor were an original
signatory hereto.  Each Grantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Grantor hereunder, nor by any election of Collateral Agent not to cause
any Subsidiary of the Borrower to become an Additional Grantor hereunder.  This
Agreement shall be fully effective as to any Grantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Grantor hereunder.

 

8.15.                     Releases.

 

(a)                                 At such time as the Borrower Credit
Obligations (for the avoidance of doubt, including any obligations owing
pursuant to this Agreement) shall have been unconditionally paid in full (other
than contingent obligations in respect of which no assertion of liability
(whether oral or written) and no claim or demand for payment (whether oral or
written) has been made (and, in the case of Borrower Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time), in immediately available funds, the Commitments have
been terminated and no Letters of Credit shall be outstanding (other than
Letters of Credit that have been cash collateralized or backstopped in a manner
reasonably acceptable to the relevant Issuing Lender and the Administrative
Agent), the Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and each Grantor hereunder shall terminate,
all without delivery of any instrument or performance of any act by any party,
and all rights to the Collateral shall revert to the Grantors.  At the request
and sole expense of any Grantor following any such termination, the Collateral
Agent shall deliver to such Grantor any Collateral held by the Collateral Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

 

(b)                                 If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Credit Agreement, then the Collateral Agent, at

 

43

--------------------------------------------------------------------------------


 

the request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral.  At the request and
sole expense of the Borrower, a Subsidiary Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Subsidiary
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement; provided that the Borrower shall have
delivered to the Collateral Agent, at least 10 Business Days prior to the date
of the proposed release, a written request for release identifying the relevant
Subsidiary Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents and that the Proceeds of such disposition will be applied in
accordance therewith.

 

(c)                                  No consent of any Qualified Counterparty or
Foreign Currency L/C Issuing Lender, in its capacity as such, shall be required
for any action under this Agreement, the Credit Agreement or the other Loan
Documents, other than as explicitly set forth in Section 9.1 of the Credit
Agreement.

 

8.16.                     WAIVER OF JURY TRIAL.  EACH GRANTOR AND, BY ACCEPTANCE
OF THE BENEFITS HEREOF, EACH AGENT AND EACH SECURED PARTY, HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED IN CONTRACT, TORT OR ANY OTHER THEORY).  EACH
GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS HEREOF, THE COLLATERAL AGENT AND EACH
SECURED PARTY, (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER ITO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.16.

 

[Signature Pages Follow]

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first above written.

 

 

 

B&G FOODS, INC.

 

B&G FOODS NORTH AMERICA, INC.

 

B&G FOODS SNACKS, INC.

 

BCCK HOLDINGS, INC.

 

BEAR CREEK COUNTY KITCHENS, LLC

 

PIRATE BRANDS, LLC

 

RICKLAND ORCHARDS LLC

 

SPECIALTY BRANDS OF AMERICA, INC.

 

WILLIAM UNDERWOOD COMPANY

 

 

 

 

 

By:

/s/ Robert C. Cantwell

 

Name:  Robert C. Cantwell

 

Title:  Executive Vice President of Finance

 

[Signature Page – Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Robert Hetu

 

Name:  Robert Hetu

 

Title:  Authorized Signatory

 

 

 

 

 

By:

/s/ Alex Verdone

 

Name:  Alex Verdone

 

Title:  Authorized Signatory

 

 

[Signature Page – Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------